Exhibit 10.5

 



VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of May ____, 2020 (this “Agreement”), by and
between BOQI International Medical Inc., a Delaware corporation with offices
located at Room 3601, Building A, Harbour View Place, No. 2 Wuwu Road, Zhongshan
District, Dalian, Liaoning Province, P. R. China, 116000 (the “Company”) and Mr.
Yongquan Bi (the “Stockholder”).

 

WHEREAS, the Company and certain investors (each, an “Buyer”, and collectively,
the “Buyers”) have entered into that certain Securities Purchase Agreement,
dated as of May ___, 2020 (the “Securities Purchase Agreement”), pursuant to
which, among other things, the Company has agreed to issue and sell to the
Buyers and the Buyers have, severally but not jointly, agreed to purchase (i)
the Notes (as defined in the Securities Purchase Agreement) which will be
convertible into Conversion Shares (as defined in the Securities Purchase
Agreement), and (ii) the Warrants (as defined in the Securities Purchase
Agreement) which will be exercisable to purchase Warrant Shares (as defined in
the Securities Purchase Agreement) in accordance with the terms of the Warrants;

 

WHEREAS, as of the date hereof, the Stockholder owns shares of 1,500,000 (the
“Stockholder Shares”), which represent (i) approximately 14.72% of the total
issued and outstanding common stock of the Company, and (ii) approximately
14.72% of the total voting power of the Company; and

 

WHEREAS, as a condition to the willingness of the Buyers to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Buyers have required that the
Stockholder agree, and in order to induce the Buyers to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Stockholder Shares now owned and which may
hereafter be acquired by the Stockholder and any other securities of the Company
(the “Other Securities”, and together with the Stockholder Shares, the
“Stockholder Securities”), if any, which Stockholder is currently entitled to
vote, or after the date hereof becomes entitled to vote, at any meeting of the
Stockholders of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1. VOTING AGREEMENT OF THE STOCKHOLDER

 

1.01. Voting Agreement. Subject to the last sentence of this Section 1.01, the
Stockholder hereby agrees that at any meeting of the Stockholders of the
Company, however called, the Stockholder shall vote the Stockholder Securities,
which Stockholder is currently entitled to vote, or after the date hereof
becomes entitled to vote, at any meeting of the Stockholders of the Company: (a)
in favor of the Stockholder Approval (as defined in the Securities Purchase
Agreement), as described in Section 4(z) of the Securities Purchase Agreement;
and (b) against any proposal or any other corporate action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company under the Transaction Documents (as
defined in the Securities Purchase Agreement) or which could result in any of
the conditions to the Company’s obligations under the Transaction Documents not
being fulfilled. The Stockholder acknowledges receipt and review of a copy of
the Securities Purchase Agreement and the other Transaction Documents. The
obligations of the Stockholder under this Section 1.01 shall terminate
immediately following the occurrence of the Stockholder Approval.

 



 

 

 

2. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and each of the
Buyers as follows:

 

2.01. Authority Relative to this Agreement. The Stockholder has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder and
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

2.02. No Conflict.

 

(a) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, (i) conflict
with or violate any federal, state or local law, statute, ordinance, rule,
regulation, order, judgment or decree applicable to the Stockholder or by which
the Stockholder Securities owned by the Stockholder are bound or affected or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the Stockholder Securities
owned by the Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
the Stockholder Securities owned by the Stockholder is bound.

 

(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.

 



2

 

 

2.03. Title to the Stock. As of the date hereof, the Stockholder is the owner of
the Stockholder Shares, which are entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which
Stockholder Shares represent on the date hereof approximately [ ]% of the
outstanding [ ] and approximately [ ]% of the voting power of the Company. Such
Stockholder Shares are all the securities of the Company owned, either of record
or beneficially, by the Stockholder. Such Stockholder Shares are owned free and
clear of all Encumbrances (as defined below). The Stockholder has not appointed
or granted any proxy, which appointment or grant is still effective, with
respect to the Stockholder Securities owned by the Stockholder.

 

3. COVENANTS

 

3.01. No Disposition or Encumbrance of Stock. The Stockholder hereby covenants
and agrees that the Stockholder shall not offer or agree to sell, transfer,
tender, assign, hypothecate or otherwise dispose of, grant a proxy or power of
attorney with respect to, or create or permit to exist any security interest,
lien, claim, pledge, option, right of first refusal, agreement, limitation on
the Stockholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to the Stockholder Securities, directly
or indirectly, or initiate, solicit or encourage any person to take actions
which could reasonably be expected to lead to the occurrence of any of the
foregoing.

 

3.02. Company Cooperation. The Company hereby covenants and agrees that it will
not, and the Stockholder irrevocably and unconditionally acknowledges and agrees
that the Company will not (and waives any rights against the Company in relation
thereto), recognize any Encumbrance or agreement (other than this Agreement) on
any of the Stockholder Securities subject to this Agreement.

 

4. MISCELLANEOUS

 

4.01. Further Assurances. The Stockholder shall execute and deliver such further
documents and instruments and take all further action as may be reasonably
necessary in order to consummate the transactions contemplated hereby.

 

4.02. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that any Buyer (without being joined by any
other Buyer) shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity. Any Buyer shall be entitled to
its reasonable attorneys’ fees in any action brought to enforce this Agreement
in which it is the prevailing party.

 

4.03. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Stockholder (other than the Securities Purchase Agreement
and the other Transaction Documents) with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholder with respect to the subject matter hereof.

 



3

 

 

4.04. Amendment. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

 

4.05. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

4.06. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York or the Southern District of New York by registered mail, return
receipt requested, directed to the party being served at its address set forth
on the signature ages to this Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. Each of the Company and the Stockholder irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

4.07. Termination. This Agreement shall automatically terminate immediately
following the occurrence of the Stockholder Approval.

  

[The remainder of the page is intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting Agreement as of the date first written above.

 

BOQI International Medical Inc.         By:                      Name:    
Title:           STOCKHOLDER:         By:     Name:     Title:    

 

 

5



 

